Citation Nr: 1806582	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  15-14 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for bilateral hearing loss.  

2.  Entitlement to an increased initial disability rating in excess of 10 percent for open-angle glaucoma of the bilateral eyes.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran had active service from August 1985 to August 2009, including service in Iraq from August 2003 to January 2004, from December 2004 to March 2005 and July to December 2006.  The Veteran served in combat and his decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2016, the Veteran withdrew his prior request for a Board hearing.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2015).  

In a May 2013 statement, the Veteran wrote that he was made to resign from his job due to glaucoma.  Therefore, the issue of entitlement to a TDIU has been raised as a component of the appeal, and it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Hearing Loss

The claim of service connection for hearing loss must be remanded to obtain missing VA medical records.  Of record is a July 2016 VA Audiology consultation, which notes that there was no significant change in hearing in comparison with an audiogram dated in 2012.  The VA medical records currently associated with the claims file do not include the actual 2012 or 2016 audiogram results.  

The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Accordingly here, the RO should obtain upon remand all of the Veteran's relevant audiogram results, including any handwritten and/or archived paper records.  

Glaucoma

The claim of service connection for glaucoma must be remanded for a new VA examination.  The disability is evaluated under Diagnostic Code (DC) 6013 of 38 C.F.R. § 4.79.  According to the rating schedule, the disability is to be evaluated based on visual impairment due to open-angle glaucoma.  The diagnostic criteria for visual impairment require that the results of visual field testing be recorded on a standard Goldmann chart.  See 38 C.F.R. § 4.77(a).  

At present, the claim includes the results of visual field testing conducted by a non-VA facility.  The results are not recorded on the required Goldmann chart.  In his May 2015 VA Form 9, the Veteran argued that he would have provided the Goldmann chart if he had known it was needed.  

The Veteran was previously living in a country where there were no VA facilities available to conduct a VA examination.  At present, it appears that he is now living in a country with a VA medical center.  Accordingly, the Board finds that remand is needed for a new VA examination, to include charting the old visual field testing on Goldmann charts.  

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hearing loss and eye disability and the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain all outstanding VA treatment records, including, but not limited to the results of all audiometric testing.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination to assess the severity of his open-angle glaucoma of the bilateral eyes.

In doing so, the examiner is asked to chart the results of all current **and past** visual field testing on a standard Goldmann chart.  If the past visual field test results, including from March 2013 and April 2015, cannot be charted on a Goldmann chart, it should be explained why this cannot be done.  

The examiner is also asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected glaucoma.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairment on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

5.  Then readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

